                                                                            Case 2:20-cv-00317-RFB-BNW Document 9          8 Filed 04/24/20
                                                                                                                                      04/22/20 Page 1 of 6
                                                                                                               The Court has read and considered the parties'
                                                                                                               proposed discovery plan and scheduling order
                                                                                                               seeking a year for discovery based on delays
                                                                       1   JARED B. JENNINGS, ESQ.             COVID-19 will likely cause. The Court is
                                                                           Nevada Bar No. 7762                 sympathetic to the delays COVID-19 is causing
                                                                       2   E-mail: jjennings@jfnvlaw.com       and may continue to cause. However, the parties
                                                                           ADAM R. FULTON, ESQ.                should attempt to complete discovery in 270
                                                                       3
                                                                           Nevada Bar No. 11572                days and to the extent COVID-19 makes this
                                                                       4   E-mail: afulton@jfnvlaw.com         impossible or unsafe, request additional
                                                                           LOGAN G. WILLSON, ESQ.              discovery extensions. Accordingly, IT IS
                                                                       5   Nevada Bar No. 14967                ORDERED that ECF No. 8 is DENIED without
                                                                           E-mail: logan@jfnvlaw.com           prejudice. IT IS FURTHER ORDERED that the
                                                                       6   JENNINGS & FULTON, LTD.             parties are to file a new proposed discovery plan
                                                                           2580 Sorrel Street                  and scheduling order by 5/1/2020 that requests
                                                                       7
                                                                           Las Vegas, Nevada 89146             270 days for discovery.
                                                                       8   Telephone: (702) 979-3565
                                                                           Facsimile: (702) 362-2060
                                                                       9   Attorneys for Plaintiff Darhyl Kerr
                                                                      10                                   DISTRICT COURT
                                                                      11                               CLARK COUNTY, NEVADA
                          TELEPHONE 702 979 3565 ♦ FAX 702 362 2060




                                                                      12   DARHYL KERR, an individual,
JENNINGS & FULTON, LTD.




                                                                                                                      CASE NO.: 2:20−cv−00317−RFB−BNW
                                 LAS VEGAS, NEVADA 89146
                                   2580 SORREL STREET




                                                                      13
                                                                                         Plaintiff,
                                                                      14
                                                                                  v.
                                                                      15
                                                                           BRE/HC LAS VEGAS PROPERTY                     JOINT DISCOVERY PLAN AND
                                                                      16   HOLDINGS, LLC d/b/a EQUITY                        SCHEDULING ORDER
                                                                      17   OFFICE PROPERTIES d/b/a/ THE HC
                                                                           d/b/a THE HUGHES CENTER, a                   [SPECIAL SCHEDULING REVIEW
                                                                      18   Delaware Limited Liability Company;                  REQUESTED]
                                                                           CROWN BUILDING MAINTENANCE
                                                                      19   CO. d/b/a ABLE BUILDING
                                                                           MAINTENANCE; a Foreign Corporation;
                                                                      20   DOES I-X, inclusive; and ROE
                                                                      21   CORPORATIONS I-X, inclusive,

                                                                      22                 Defendants.

                                                                      23
                                                                                 Pursuant to Fed. R. Civ. P. 26 and 26-1, Plaintiff, DARHYL KERR, by and through
                                                                      24

                                                                      25 her attorneys of record, JARED B. JENNINGS, ESQ., ADAM R. FULTON, ESQ., and

                                                                      26 LOGAN G. WILLSON, ESQ. of the law firm of JENNINGS & FULTON, LTD., and

                                                                      27 Defendants BRE/HC LAS VEGAS PROPERTY HOLDINGS, LLC and CROWN

                                                                      28
                                                                           BUILDING MAINTENANCE CO., by and through their attorneys of record, DAVID M.

                                                                                                                       -1-
                                                                            Case 2:20-cv-00317-RFB-BNW Document 9
                                                                                                                8 Filed 04/24/20
                                                                                                                        04/22/20 Page 2 of 6



                                                                       1 BARRON, ESQ. and JOSEPH MESERVY, ESQ. of the law firm of BARRON & PRUITT,

                                                                       2 LLP, hereby submit this proposed Joint Discovery Plan and Scheduling Order.

                                                                       3
                                                                                  First Appearance.     Plaintiff filed the Complaint on January 7, 2020 in District
                                                                       4
                                                                           Court, Clark County, Nevada, Case No. A-20-808077-C. On February 3, 2020,
                                                                       5
                                                                           Defendants’ filed the Answer in state court. On February 13, 2020, Defendants filed the
                                                                       6
                                                                           Notice of Petition or Removal. On March 2, 2020, Defendants filed their Statement
                                                                       7

                                                                       8 Regarding Removed Action. On March 17, 2020, Defendants filed the Certificate of

                                                                       9 Interested Parties. On March 18, 2020, the parties filed the Joint Status Report.

                                                                      10          FRCP26(f) Conference. On April 15, 2020, counsel for Plaintiff Adam R. Fulton,
                                                                      11
                                                                           Esq. and Logan G. Willson, Esq., and counsel for Defendants, Joseph Meservy, Esq.,
                                                                      12
                          TELEPHONE 702 979 3565 ♦ FAX 702 362 2060




                                                                           participated in a discovery and scheduling conference to discuss all issues required by
JENNINGS & FULTON, LTD.




                                                                      13
                                 LAS VEGAS, NEVADA 89146
                                   2580 SORREL STREET




                                                                           Federal Rule of Civil Procedure 26(f) and LR 26-1.
                                                                      14

                                                                      15          Statement Concerning Special Scheduling Review and Modified Deadlines.

                                                                      16 The Parties discussed the impact of COVID-19 on timing of discovery and the ability to

                                                                      17 conduct discovery. While the Parties agree that discovery can proceed, the parties agree

                                                                      18 that the broad-scale disruption caused by social distancing, remote working, and the other

                                                                      19
                                                                           impacts of COVID-19 will hinder the progress of discovery for the foreseeable future.
                                                                      20
                                                                           Moreover, this is a personal injury matter, anticipated depositions for multiple medical
                                                                      21
                                                                           providers hinders the ability to schedule and conduct depositions. Further, initial and
                                                                      22

                                                                      23 rebuttal expert disclosures and depositions will be further delayed as a result. As such, the

                                                                      24 parties have agreed to propose an extended schedule to accommodate the inevitable delays

                                                                      25 and disruptions as a result of COVID-19. The parties propose the following discovery plan:

                                                                      26
                                                                                  1.     Discovery Cut-Off Date. The proposed cut-off date for discovery shall be
                                                                      27
                                                                           April 15, 2021, one year from the Rule 26 Conference. Given the timeline from when the
                                                                      28


                                                                                                                           -2-
                                                                            Case 2:20-cv-00317-RFB-BNW Document 9
                                                                                                                8 Filed 04/24/20
                                                                                                                        04/22/20 Page 3 of 6



                                                                       1 present matter was removed to this Court, the parties request that the start of discovery run

                                                                       2 from the date of the Rule 26 Conference. The parties also have requested additional time

                                                                       3
                                                                           beyond the typical six-month discovery period in anticipation of the disruption to health
                                                                       4
                                                                           and safety concerns of COVID-19 which they expect will significantly impact conducting
                                                                       5
                                                                           discovery for the next 60-90 days.
                                                                       6
                                                                                  2.      Amending Pleadings and Adding Parties. All motions to amend the
                                                                       7

                                                                       8 pleadings or add parties shall be filed no later than January 15, 2021, not more than 90 days

                                                                       9 prior to the close of discovery.

                                                                      10          3.      Fed. R. Civ. P.26(a)(2) (Experts). Disclosures concerning experts shall be
                                                                      11
                                                                           made by February 12, 2021, not more than 60 days prior to the close of discovery.
                                                                      12
                          TELEPHONE 702 979 3565 ♦ FAX 702 362 2060




                                                                           Disclosures concerning rebuttal experts shall be made by March 16, 2021, not more than 30
JENNINGS & FULTON, LTD.




                                                                      13
                                 LAS VEGAS, NEVADA 89146
                                   2580 SORREL STREET




                                                                           days prior to the close of discovery.
                                                                      14

                                                                      15          4.      Dispositive Motions. The date for filing dispositive motions shall be not

                                                                      16 later than May 14, 2021, not more than 30 days after the close of discovery. In the event

                                                                      17 that the discovery period is extended from the discovery cut-off date set forth in this

                                                                      18 proposed discovery plan and scheduling order, the date for filing dispositive motions shall

                                                                      19
                                                                           be extended to not later than thirty (30) days from the subsequent discovery cut-off date.
                                                                      20
                                                                                  5.      Pretrial Order. The date for filing the joint pretrial order shall be not later
                                                                      21
                                                                           than May 14, 2021, 30 days after the close of discovery. In the event that dispositive
                                                                      22

                                                                      23 motions are filed, the date for fling the joint pretrial order shall be suspended until thirty

                                                                      24 (30) days after the decision on the dispositive motions or until further order of the Court.

                                                                      25 In the further event that the discovery period is extended from the discovery cut-off date set

                                                                      26
                                                                           forth in this proposed discovery plan and scheduling order, the date for filing dispositive
                                                                      27

                                                                      28


                                                                                                                           -3-
                                                                            Case 2:20-cv-00317-RFB-BNW Document 9
                                                                                                                8 Filed 04/24/20
                                                                                                                        04/22/20 Page 4 of 6



                                                                       1 motions shall be extended to not later than thirty (30) days from the subsequent discovery

                                                                       2 cut-off date.

                                                                       3
                                                                                   6.     Fed. R. Civ. P.26(a)(3) Disclosures. The disclosures required by Fed. R.
                                                                       4
                                                                           Civ. P. 26(a)(3), and any objections thereto, shall be included in the joint pretrial order.
                                                                       5
                                                                                   7.     Alternative Dispute Resolution. The Parties have discussed all alternative
                                                                       6
                                                                           forms of dispute resolution and will continue to explore the possibility as this case
                                                                       7

                                                                       8 proceeds.

                                                                       9           8.     Alternative Form of Case Disposition. The Parties have discussed this
                                                                      10 option and agree that this case is properly set before the District Court.

                                                                      11
                                                                                   9.     Electronic Evidence. The Parties have discussed the use of electronic
                                                                      12
                          TELEPHONE 702 979 3565 ♦ FAX 702 362 2060




                                                                           evidence at trial and plan on presenting electronic evidence pursuant to this rule at trial.
JENNINGS & FULTON, LTD.




                                                                      13
                                 LAS VEGAS, NEVADA 89146
                                   2580 SORREL STREET




                                                                                   10.    Interim Status Report. The joint interim status report required by LR 26-3
                                                                      14

                                                                      15 shall be filed no later than February 12, 2021, or 60 days prior to the close of discovery in

                                                                      16 the event the discovery period is extended form the discovery cut-off date set forth in this

                                                                      17 discovery plan and scheduling order.

                                                                      18           11.    Extensions or Modification of The Discovery Plan and Scheduling
                                                                      19
                                                                           Order. Any stipulation or motion must be made pursuant to LR 26-4 and be supported by
                                                                      20
                                                                           a showing of good cause, no later than twenty-one (21) days prior to the discovery cut-off
                                                                      21
                                                                           date.
                                                                      22

                                                                      23           12.    Subjects of Discovery. The Parties agree that discovery may be taken on

                                                                      24 any subjects permitted by the Federal Rules of Civil Procedure.

                                                                      25           13.    Discovery Phases. The Parties do not believe it is necessary to conduct
                                                                      26
                                                                           discovery in phases.
                                                                      27

                                                                      28


                                                                                                                             -4-
                                                                            Case 2:20-cv-00317-RFB-BNW Document 9
                                                                                                                8 Filed 04/24/20
                                                                                                                        04/22/20 Page 5 of 6



                                                                       1          14.     Document Production. All documents produced in this action will be

                                                                       2 delivered as either hard copy documents or Tagged Image File Format (“TIFF”), Portable

                                                                       3
                                                                           Document Format (“PDF”), and compressed digital files (JPEG) images unless the
                                                                       4
                                                                           requesting party specifically requests that any responsive electronic documents be produce
                                                                       5
                                                                           in native format. If a requesting party seeks metadata regarding an electronically stored
                                                                       6
                                                                           document, that party shall specify the request for metadata in the request or by separate
                                                                       7

                                                                       8 request for production.

                                                                       9          15. Protective Orders For Confidential Documents and/or Information. The
                                                                      10 Parties discussed confidential information and the process for addressing inadvertent

                                                                      11
                                                                           disclosure of privileged information. They have agreed to separately prepare a stipulated
                                                                      12
                          TELEPHONE 702 979 3565 ♦ FAX 702 362 2060




                                                                           protective order for the Court’s consideration.
JENNINGS & FULTON, LTD.




                                                                      13
                                 LAS VEGAS, NEVADA 89146
                                   2580 SORREL STREET




                                                                              DATED: April 22, 2020                                DATED: April 22, 2020
                                                                      14

                                                                      15      JENNINGS & FULTON, LTD.                              BARRON & PRUITT, LLP

                                                                      16
                                                                              ___/s/ Adam R. Fulton, Esq.___                       __/s/ Joseph Meservy, Esq._
                                                                      17      JARED B. JENNINGS, ESQ.                              DAVID BARRON, ESQ.
                                                                              Nevada Bar No. 7762                                  Nevada Bar No. 142
                                                                      18      E-mail: jjennings@jfnvlaw.com                        JOSEPH MESERVY, ESQ.
                                                                      19      ADAM R. FULTON, ESQ.                                 Nevada Bar No. 14088
                                                                              Nevada Bar No. 11572                                 3890 West Ann Road
                                                                      20      E-mail: afulton@jfnvlaw.com                          North Las Vegas, Nevada 89031
                                                                              LOGAN G. WILLSON, ESQ.                               Email: DBarron@lvnvlaw.com
                                                                      21      Nevada Bar No. 14967                                 Attorneys for Defendants
                                                                              E-mail: logan@jfnvlaw.com
                                                                      22
                                                                              Attorneys for Plaintiff
                                                                      23
                                                                                  IT IS SO ORDERED.
                                                                      24

                                                                      25
                                                                                                         __________________________________________
                                                                      26                                 UNITED STATES DISTRICT COURT JUDGE

                                                                      27                                 DATED:___________________________________
                                                                      28


                                                                                                                             -5-
                                                                            Case 2:20-cv-00317-RFB-BNW Document 9
                                                                                                                8 Filed 04/24/20
                                                                                                                        04/22/20 Page 6 of 6



                                                                      1                                CERTIFICATE OF SERVICE

                                                                      2             I hereby certify that I am an employee of JENNINGS & FULTON, LTD., and
                                                                      3
                                                                           that on the 22nd day of April 2020, I caused a true and correct copy of the foregoing
                                                                      4
                                                                           JOINT STATUS REPORT by U.S. Mail addressed to the following counsel of record at
                                                                      5
                                                                           the address listed below:
                                                                      6
                                                                              DAVID BARRON, ESQ.
                                                                      7
                                                                              Nevada Bar No. 142
                                                                      8       JOSEPH MESERVY, ESQ.
                                                                              Nevada Bar No. 14088
                                                                      9       3890 West Ann Road
                                                                              North Las Vegas, Nevada 89031
                                                                      10      Email: DBarron@lvnvlaw.com
                                                                      11      Email: jmeservy@lvnvlaw.com
                                                                              Attorneys for Defendants
                                                                      12
                          TELEPHONE 702 979 3565 ♦ FAX 702 362 2060
JENNINGS & FULTON, LTD.




                                                                      13
                                 LAS VEGAS, NEVADA 89146
                                   2580 SORREL STREET




                                                                      14                                            /s/ Melissa Renderos Carias
                                                                      15                                            An Employee of
                                                                                                                    JENNINGS & FULTON, LTD.
                                                                      16   The Court has read and considered the parties' proposed discovery plan and
                                                                           scheduling order seeking a year for discovery based on delays COVID-19 will likely
                                                                      17
                                                                           cause. The Court is sympathetic to the delays COVID-19 is causing and may
                                                                      18   continue to cause. However, the parties should attempt to complete discovery in
                                                                           270 days and to the extent COVID-19 makes this impossible or unsafe, request
                                                                      19   additional discovery extensions. Accordingly, IT IS ORDERED that ECF No. 8 is
                                                                           DENIED without prejudice. IT IS FURTHER ORDERED that the parties are to file a
                                                                      20
                                                                           new proposed discovery plan and scheduling order by 5/1/2020 that requests 270
                                                                      21   days for discovery.

                                                                      22
                                                                           IT IS SO ORDERED
                                                                      23

                                                                      24
                                                                           DATED: April 24, 2020

                                                                      25

                                                                      26
                                                                           __________________________________________________
                                                                      27
                                                                           BRENDA WEKSLER
                                                                      28   UNITED STATES MAGISTRATE JUDGE


                                                                                                                       -6-
